OLOCD\IO)UT-LOOI\)-\

I\)l\)l\)|\)[\)|\)|\)|\)_\_\_\_\_\_\_\_;_\_\
\lO)UT-I>OOI\)-\OCOOO\ICDUT-I>b)NA

UNITED STATES DISTRICT COURT

DISTRICT oF NEvAl)A
>l< >l< >!<

UNITED srATEs oF AMERICA, ease NO. 2;15-cr-14-APG-vCF

Plainriff, oRI)ER DENYING MoTIoN To
AMEND
V.
ECF N .57°
oMAR QAZI, ( 0 ’)

Defendant.

 

 

 

 

Defendant Omar Qazi moves to amend the judgment to include a recommendation that
the Bureau of Prisons give Mr. Qazi credit for the time he spent in state custody. ECF No. 5 73.
According to the government, Mr. Qazi spent nine days (January 6 - 15, 2015) in state custody
after being arrested on the underlying gun and drug charges, and another 16 days (February 8 -
24, 2015) in state custody after being arrested on another drug charge before being brought into

federal custody on a writ. See ECF No. 575 at 2, n. 5.

A defendant shall be given credit toward the service of a term of imprisonment for
any time he has spent in official detention prior to the date the sentence
commences_

(l) as a result of the offense for which the sentence was imposed; or

(2) as a result of any other charge for which the defendant was arrested
after the commission of the offense for which the sentence was imposed;

that has not been credited against another sentence.

l8 U.S.C. § 3585(b). l do not know whether the time Mr. Qazi spent in state custody was
credited against another sentence. Thus, l have no basis to recommend whether Mr. Qazi should
receive credit for that time under the statute. l trust the Bureau of Prisons will investigate this

issue and credit Mr. Qazi with the proper time.

 

 

 

lT lS THEREFORE ORDERED that Mr. Qazi’s motion to amend his judgment (ECF
No. 573) is DENIED.
D t d: F b ll,2019. /` , .,
a 6 e ruary (////L /

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

